Citation Nr: 1442114	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, and if so, entitlement to that benefit.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from February 1973 to December 1976 .

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.

The issue of entitlement to service connection for a traumatic brain injury due to boxing during service has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for an acquired psychiatric disorder on the merits addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In unappealed April 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition. 

2. Evidence received since the April 1983 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1. The April 1983 rating decision that denied entitlement to service connection for a nervous condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the April 1983 rating decision relating to the Veteran's claim for service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

The Veteran's claimed nervous condition was most recently denied in an April 1983 rating decision.  The basis for the denial was that there was no evidence that the Veteran's diagnosed paranoid schizophrenia disability was manifested within one year of his discharge from service.  The Veteran did not appeal the denial of service connection for a psychiatric disorder. As such, the decision is final.

Since the April 1983 decision, additional information and evidence has been associated with the claims file for review, to include an April 1982 private inpatient psychiatric treatment note documenting diagnosis of paranoid schizophrenia accompanied by notation of the Veteran's report that "the military is persecuting and influencing him and had been for many years for unknown purpose;" report of a June 1984 VA psychiatric examination, he reported that during service he received five Article 15's for various infractions and that there was a conspiracy and that people tried to prevent his advancement or education.  He stated that such pattern of "harassment" had continued since his military service and that it was being perpetrated by everyone he meets.  Following interview and examination of the Veteran, the examiner stated that she was inclined to believe that the Veteran had distorted thinking patterns prior to service.  It was noted that while there was some good evidence in support of the Veteran's service connection for paranoid schizoaffective disorder there were also arguments against it.  The Veteran has submitted additional arguments that if presumed credible for purposes of reopening, show a link between his acquired psychiatric disorder and his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication on the Veteran's claim for service connection for an acquired psychiatric disorder.   

The Veteran's service treatment records current associated with the claims file contain no complaint, finding, or diagnosis of an acquired psychiatric disorder.  As noted, during psychiatric in June 2004, he stated that he was harassed during service in the form of multiple disability actions against him.  In that regard, the Veteran's service personnel records have not yet been obtained for review.  As the Veteran's service personnel records are relevant to the claim, additional development efforts are necessary to obtain them.  

In addition, a June 2004 VA mental health consultation documents the Veteran's report that he stayed overnight in the psychiatric ward at the Salisbury VAMC sometime in 1988 or 1999.  Accordingly, additional development is necessary to obtain any pertinent inpatient and outpatient psychiatric and mental health related treatment records that have not yet been obtained from the Salisbury VAMC and Charlotte CBOC.  

Finally, because it remains unclear if the Veteran has a current acquired psychiatric disorder that was incurred in, aggravated by, or is otherwise related to any incident of his military service, the Board finds that a remand is necessary to obtain an opinion as to the etiology of the Veteran's acquired psychiatric disorder.  See 38 C.F.R. § 3.159 (c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding inpatient and outpatient VA and private treatment records pertinent to the claimed acquired psychiatric disorder disability on appeal and associate them with the claims file.  VA inpatient and outpatient psychiatric and mental health treatment records dating from 1980 to June 1999 and since April 2012 should be requested.  Appropriate steps, to include contacting all appropriate records repositories and a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  

2. Undertake appropriate development to obtain the Veteran's complete service personnel records, to include any disciplinary or occupational counseling records, from all records repositories deemed appropriate.  Appropriate efforts should be made to obtain the Veteran's complete service personnel records from all appropriate sources.  Attempts to retrieve such records must continue until they are obtained or until such time as it is concluded that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims file, and the appellant must be so notified, and provided with an opportunity to respond.

3. Once the above requested development is complete to the extent possible, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities had their onset in service or any applicable presumptive period thereafter or are otherwise related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4. Inform the Veteran and his representative that they are able to submit any additional argument and new evidence in support of the Veteran's claim.  

5. Undertake any other development deemed warranted.  Then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


